DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
This is a final office action in response to applicant's arguments and remarks filed on 01/05/2021.
	
Status of Rejections
The rejection(s) of claim(s) 3 is/are obviated by applicant’s cancellation. 
All other previous rejections are maintained.

Claims 1, 2, and 4-18 are pending and under consideration for this Office Action.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 2, 5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kragulj (DE 10011677 A1) in view of Williamson (US 2014/0367270 A1), MacDowell et al (US 6,627,065 B1), Simpson et al (US 2017/0121828 A1), Shiue et al (US 6,753,673), and Zamanzadeh et al (US 2012/0298525 A1).s

Claim 1: Kragulj teaches an impressed current cathodic protection system (see e.g. abstract of Kragulj), comprising an electrical current source (see e.g. #7 on Fig 1 of Kragulj) an anode (see e.g. #2 on Fig 1 of Kragulj), a controller (see e.g. #8 on Fig 1 of Kragulj), a structure submerged in an electrolytic media (see e.g. #3 on Fig 1 of Kragulj), and a capacitor bank (see e.g. #9 on Fig 1 and page 8 of Kragulj), wherein the capacitor bank is configured for electrical coupling to the electrical current source, the anode, and the structure (see e.g. page 4, paragraph starting with “The device” of Kragulj), wherein the capacitor bank is configured for communicative coupling to the controller (see e.g. page 4, paragraph starting with “The device” of Kragulj), and the capacitor bank includes a plurality of capacitors (see e.g. #9 on Fig 1 and page 8 of Kragulj).

Kragulj does not explicitly teach that the controller is a microcomputer controller. Williamson teaches a cathodic protection system utilizing capacitors (see e.g. [0050] of Williamson) with microcontrollers being a suitable form of controlling the entire system (see e.g. [0199] of Williamson). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the system of Kragulj to use the microcontroller of Williamson as the controller because Williamson teaches that microcontrollers are suitable control apparatus for cathodic protection systems using capacitors and are well understood by those skilled in the art. 
 


Kragulj does not explicitly teach that capacitors are supercapacitors. [0039] of Simpson teaches the following regarding storage components in a cathodic protection system:
The storage component as defined above can be a cell or battery or battery of cells/batteries or it can be a capacitor or a supercapacitor or ultracapacitor which provides a system for storing charge different from conventional electrolytic cells or batteries. A supercapacitor is a high-capacity electrochemical capacitor with capacitance values much higher than other capacitors. These capacitors typically have lower voltage limits than standard or conventional capacitors. They typically store 10 to 100 times more energy per unit volume or mass than standard capacitors, can accept and deliver charge much faster than batteries, and tolerate many more charge and discharge cycles than rechargeable batteries. Supercapacitors do not use the conventional solid dielectric of standard capacitors. They use electrostatic double-layer capacitance or electrochemical pseudo-capacitance or a combination of both instead. Electrostatic double-layer 
It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the system of Kragulj to use supercapacitors as the capacitors as taught in Simpson because Simpson teaches supercapacitors have capacitance values much higher than other capacitors, have lower voltage limits than standard or conventional capacitors, store 10 to 100 times more energy per unit volume or mass than standard capacitors, can accept and deliver charge much faster than batteries, tolerates many more charge and discharge cycles than rechargeable batteries, do not use the conventional solid dielectric of standard capacitors, have higher electrostatic double-layer capacitance than electrochemical pseudo-capacitance. 

Kragulj does not explicitly teach that the plurality of capacitors are connected to each other by a plurality of switches, wherein the controller configures the plurality of switches to connect the capacitors in parallel when the capacitor bank receives electric current from the electrical current source, and wherein the controller configures the plurality of switches to connect the capacitors in series when the capacitor bank provides electric current to the anode and the structure. Kragulj teaches the capacitors “are connected in series and/or in parallel” (see e.g. abstract of Kragulj). Shiue teaches 

Kragulj in view of Williamson, MacDowell, Simpson, and Shiue teaches a pulse width modulation regulator, wherein the pulse width modulation regulator is configured to regulate the amount of electric current the supercapacitors of the first supercapacitor bank provide to the anode based on an instant off voltage of the mesh (see e.g. col 2, lines 58-66 of Shiue). 



Claim 2: Kragulj in view of Williamson, MacDowell, Simpson, Shiue, and Zamanzadeh teaches a plurality of supercapacitors (see e.g. #9 on Fig 1 and page 8 of Kragulj) configured for electrical coupling to the electrical current source, the anode, and the mesh in parallel with other supercapacitors, wherein the plurality of supercapacitors is configured for communicative coupling to the microcomputer controller, wherein the plurality of supercapacitors includes a plurality of supercapacitors connected to each other by a plurality of switches (see rejection for claim 1 above). 



Claim 5: Kragulj in view of Williamson, MacDowell, Simpson, Shiue, and Zamanzadeh teaches that the electrical current source comprises a photovoltaic cell configured to generate the electric current from light absorbed by the photovoltaic cells (see e.g. abstract of Kragulj). 

Claim 7: The limitation claiming “wherein the wind generator is a Savonius wind generator” is limiting an optional limitation of claim 5. MPEP § 2143.03 states “Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. In addition, when a claim requires selection of an element from a list of alternatives, the prior art teaches the element if one of the alternatives is taught by the prior art. See, e.g., Fresenius USA, Inc. v. Baxter Int’l, Inc., 582 F.3d 1288, 1298 (Fed. . 

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kragulj in view of Williamson, MacDowell, Simpson, Shiue, and Zamanzadeh as applied to claim 1 above, and in further view of Muehl (US H1644).

Claim 4: Kragulj in view of Williamson, MacDowell, Simpson, Shiue, and Zamanzadeh does not explicitly teach that the microcomputer controller is configured to perform at least one of: lowering the potential between the anode and the mesh at night; and maximizing the charge of the plurality of supercapacitors at sunset. Muehl teaches a similar system to Kragulj which utilizes solar panels and capacitors to deliver protective current to a structure (see e.g. abstract of Muehl). The system of Muehl lowers the potential between the anode and the mesh at night (see e.g. col 11, line 31-col 12, line 5 of Muehl) to maintain the impressed current cathodic protection indefinitely during inclement weather or night time (see e.g. abstract of Muehl). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the system of Kragulj in view of Williamson, MacDowell, Simpson, Shiue, and Zamanzadeh by configuring the controller to lower the potential between the anode and the mesh at night as taught in Muehl because Muehl teaches that lowering the potential between the .

Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kragulj in view of Williamson, MacDowell, Simpson, Shiue, and Zamanzadeh as applied to claim 1 above, and in further view of Bushman et al (US 2006/0070871 A1).

Claim 5: Kragulj in view of Williamson, MacDowell, Simpson, Shiue, and Zamanzadeh does not explicitly teach that the electrical current source is a wind generator configured to generate the electric current from wind force against a rotor thereof. Kragulj teaches the electrical current source is renewable (see e.g. abstract of Kragulj). Bushman teaches that wind generators are suitable forms of renewable power for cathodic protection systems (see e.g. [0039] of Bushman). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the system of Kragulj in view of Williamson, MacDowell, Simpson, Shiue, and Zamanzadeh as taught in Bushman because Bushman teaches that wind generators are suitable forms of renewable power for cathodic protection systems.

Claim 6: The limitation claiming “the one or more photovoltaic cells are flexible and configured to cover at least a portion of a jacket surrounding at least a portion of the structure” is limiting an optional limitation of claim 5. MPEP § 2143.03 states “Language that suggests or makes a feature or step optional but does not require that feature or . 

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kragulj in view of Williamson, MacDowell, Simpson, Shiue, and Zamanzadeh as applied to claim 1 above, and in further view of Ishikawa et al (US 2014/0224670 A1).

Claim 8: Kragulj in view of Williamson, MacDowell, Simpson, Shiue, and Zamanzadeh does not explicitly teach that the mesh is a titanium mesh. Ishikawa teaches that titanium mesh used in cathodic protection systems are corrosion resistant (see e.g. [0008] of Ishikawa). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the system of Kragulj in view of Williamson, MacDowell, Simpson, Shiue, and Zamanzadeh so that mesh is made of titanium as taught in Ishikawa because Ishikawa teaches that titanium is corrosion resistant and would ensure the connection between the system and structure being protected would not become compromised.

Claim(s) 9, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kragulj in view of Williamson, MacDowell, Simpson, Zamanzadeh, and Shiue. 

Claim 9: Kragulj teaches an impressed current cathodic protection system (see e.g. abstract of Kragulj) comprising an anode (see e.g. #2 on Fig 1 of Kragulj), a controller (see e.g. #8 on Fig 1 of Kragulj), a portion of a structure submerged in an electrolytic media (see e.g. #3 on Fig 1 of Kragulj), and one or more capacitors (see e.g. #9 on Fig 1 and page 8 of Kragulj).

Kragulj does not explicitly teach that the controller is a microcomputer controller. Williamson teaches a cathodic protection system utilizing capacitors (see e.g. [0050] of Williamson) with microcontrollers being a suitable form of controlling the entire system (see e.g. [0199] of Williamson). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the system of Kragulj to use the microcontroller of Williamson as the controller because Williamson teaches that microcontrollers are suitable control apparatus for cathodic protection systems using capacitors and are well understood by those skilled in the art. 

Kragulj does not explicitly teach a mesh configured for attachment to at least a portion of the structure. MacDowell teaches that mesh conductors are suitable connectors for cathodic protection systems (see e.g. col 5, lines 24-34 of MacDowell). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the system of Kragulj to use a mesh configured for attachment to at least a portion of the 

Kragulj does not explicitly teach that capacitors are supercapacitors. [0039] of Simpson teaches the following regarding storage components in a cathodic protection system:
The storage component as defined above can be a cell or battery or battery of cells/batteries or it can be a capacitor or a supercapacitor or ultracapacitor which provides a system for storing charge different from conventional electrolytic cells or batteries. A supercapacitor is a high-capacity electrochemical capacitor with capacitance values much higher than other capacitors. These capacitors typically have lower voltage limits than standard or conventional capacitors. They typically store 10 to 100 times more energy per unit volume or mass than standard capacitors, can accept and deliver charge much faster than batteries, and tolerate many more charge and discharge cycles than rechargeable batteries. Supercapacitors do not use the conventional solid dielectric of standard capacitors. They use electrostatic double-layer capacitance or electrochemical pseudo-capacitance or a combination of both instead. Electrostatic double-layer capacitors use carbon electrodes or derivatives with much higher electrostatic double-layer capacitance than electrochemical pseudo-capacitance, achieving separation of charge in a Helmholtz double layer at the interface between the surface of a conductive electrode and an electrolyte. The separation of charge is 
It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the system of Kragulj to use supercapacitors as the capacitors as taught in Simpson because Simpson teaches supercapacitors have capacitance values much higher than other capacitors, have lower voltage limits than standard or conventional capacitors, store 10 to 100 times more energy per unit volume or mass than standard capacitors, can accept and deliver charge much faster than batteries, tolerates many more charge and discharge cycles than rechargeable batteries, do not use the conventional solid dielectric of standard capacitors, have higher electrostatic double-layer capacitance than electrochemical pseudo-capacitance. 

Kragulj does not explicitly teach that the controller is configured to measure an instant off potential value of the structure and compare the measured instant off potential value to a desired potential value. Zamanzadeh teaches a system for providing cathodic protection to a structure (see e.g. abstract of Zamanzadeh). The system includes a monitoring system to ensure proper protective current is provided (see e.g. [0026] of Zamanzadeh) by measuring an instant off potential value of the structure with a reference cell (see e.g. [0017] of Zamanzadeh) and compare the measured instant off potential value to a desired potential value (see e.g. [0018] of Zamanzadeh). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the system of Kragulj so that that the controller is configured to measure an instant off potential value of the structure and compare the measured instant off 

Kragulj does not explicitly teach pulse width modulation (PWM) regulator configured to provide electric current from the one or more supercapacitors to the anode using pulse width modulation to maintain the instant off potential value of the mesh at the desired potential value. Shiue teaches a device which that supercapacitors to deliver power to a system (see e.g. Shiue) utilizing a pulse width modulation (PWM) regulator configured to provide electric current from the one or more supercapacitors to the system using pulse width modulation to maintain the power output at the desired potential value (see e.g. col 2, lines 58-66 of Shiue). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the system of Kragulj to include the pulse width modulation (PWM) regulator configured to provide electric current from the one or more supercapacitors to the system using pulse width modulation at the desired potential value as taught in Shiue because Shiue teaches that PWM regulators are suitable means on maintaining desired output from capacitor systems. 

Claim 11: Kragulj in view of Williamson, MacDowell, Simpson, Zamanzadeh, and Shiue teaches a direct current source configured to generate the electric current (see e.g. abstract of Kragulj).

Claim 12: Kragulj in view of Williamson, MacDowell, Simpson, Zamanzadeh, and Shiue teaches that the electrical current source comprises a photovoltaic cell configured to generate the electric current from light absorbed by the photovoltaic cell (see e.g. abstract of Kragulj). 

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kragulj in view of Williamson, MacDowell, Simpson, Zamanzadeh, and Shiueas applied to claim 9 above, and in further view of Muehl.

Claim 10: Kragulj in view of Williamson, MacDowell, Simpson, Zamanzadeh, and Shiue does not explicitly teach that the microcomputer controller is configured to perform at least one of: lowering the potential between the anode and the mesh at night; and maximizing the charge of the plurality of supercapacitors at sunset. Muehl teaches a similar system to Kragulj which utilizes solar panels and capacitors to deliver protective current to a structure (see e.g. abstract of Muehl). The system of Muehl lowers the potential between the anode and the mesh at night (see e.g. col 11, line 31-col 12, line 5 of Muehl) to maintain the impressed current cathodic protection indefinitely during inclement weather or night time (see e.g. abstract of Muehl). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the system of Kragulj in view of Williamson, MacDowell, Simpson, Zamanzadeh, and Shiue by configuring the controller to lower the potential between the anode and the mesh at night as taught in Muehl because Muehl teaches that lowering the potential between the .

Claim(s) 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kragulj in view of Williamson, MacDowell, Simpson, Zamanzadeh, and Shiue.as applied to claim 9 above, and in further view of Ma (“Voltage Equalization in Super Capacitors Series”, Mechatronics and Automatic Control Systems, Lecture Notes in Electrical Engineering 237, 2013, pages 401-409).

Claim 13: Kragulj in view of Williamson, MacDowell, Simpson, Zamanzadeh, and Shiue does not explicitly teach that the PWM regulator comprises: a metal-oxide-semiconductor field-effect transistor (MOSFET) switch, wherein a source terminal of the MOSFET switch is connected to the direct current source, and wherein a drain terminal of the MOSFET switch is connected to the anode. Ma teaches a PWM regulator for supercapacitors that uses metal-oxide-semiconductor field-effect transistor (MOSFET) switches to control the charging and discharging of the capacitors (see e.g. abstract and page 406 of Ma). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the system of Kragulj in view of Williamson, MacDowell, Simpson, Zamanzadeh, and Shiue to include the metal-oxide-semiconductor field-effect transistor (MOSFET) switch taught in Ma because this type of switch is suitable for controlling the charging and discharging of supercapacitors. 



However, as stated above, it would have been obvious to a person having ordinary skill in the art at the time of filing to utilize a pulse width modulation (PWM) regulator 

Claim 14: Kragulj in view of Williamson, MacDowell, Simpson, Zamanzadeh, Shiue, and Ma teaches that the reference node is one of a reference cell and the mesh (see e.g. [0017] of Zamanzadeh).

Claim 15: Kragulj in view of Williamson, MacDowell, Simpson, Zamanzadeh, Shiue, and Ma teaches that the reference voltage comprises a signal from a data acquisition system (see e.g. [0037] of Zamanzadeh).

Claim 16: Kragulj in view of Williamson, MacDowell, Simpson, Zamanzadeh, Shiue, and Ma teaches that the reference voltage comprises a signal from a manually adjustable potentiometer (see e.g. [0018] of Zamanzadeh).

Claim 17: Kragulj in view of Williamson, MacDowell, Simpson, Zamanzadeh, Shiue, and Ma teaches an inductor configured for connection in series between the drain terminal of the MOSFET switch and the anode (see e.g. “L” on page 404 of Ma).

Claim 18: Kragulj in view of Williamson, MacDowell, Simpson, Zamanzadeh, Shiue, and Ma teaches a diode connected between the drain terminal of the MOSFET switch and the inductor, wherein the diode is configured to return the inductor current to the system (see e.g. “D1” or “D2” on page 404 of Ma).

Response to Arguments
Applicant's arguments filed 01/05/2021 have been fully considered but they are not persuasive. 

On page(s) 9-11, the applicant argues that Shiue and Zamanzadeh are not combinable because they “would frustrate their intended purposes and impermissibly change their principles of operation”. This is not considered persuasive. The applicant argues that Shiue could not utilize a pulse width modulation to maintain the instant off voltage because the supercapacitors of Shiue provide large impulses of power. The applicant also argues that the large impulses of Shiue would render Zamanzadeh’s method and other cathodic protection systems inoperable. . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795